[Cite as White v. Ritchey, 2013-Ohio-4164.]
                           STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

TERRENCE J. WHITE,                               )
                                                 )
        PLAINTIFF-APPELLANT,                     )
                                                 )            CASE NO. 12 MA 98
V.                                               )
                                                 )                  OPINION
LAURIE E. RITCHEY,                               )
                                                 )
        DEFENDANT-APPELLEE.                      )

CHARACTER OF PROCEEDINGS:                        Civil Appeal from Court of Common
                                                 Pleas, Domestic Relations Division of
                                                 Mahoning County, Ohio
                                                 Case No. 10DR19

JUDGMENT:                                        Affirmed


For Plaintiff-Appellant                          Attorney David L. Engler
                                                 100 DeBartolo Place, Suite 315
                                                 Boardman, Ohio 44512

For Defendant-Appellee                           Attorney Maurus Malvasi
                                                 11 Overhill Road
                                                 Youngstown, Ohio 44512




JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite


                                                 Dated: September 18, 2013
[Cite as White v. Ritchey, 2013-Ohio-4164.]
DONOFRIO, J.

        {¶1}     Plaintiff-appellant, Terrence White, appeals from a Mahoning County
Common Pleas Court, Domestic Relations Division decision determining that it was
an inconvenient forum to determine the issue of child custody.
        {¶2}     Appellant and defendant-appellee, Laurie Ritchey, were divorced by
order of the Mahoning County Domestic Relations Court on April 21, 2010. The
parties share one son, born April 25, 1997.             A shared parenting plan was
incorporated into the divorce decree whereby appellant was named the residential
parent and appellee was granted visitation.
        {¶3}     In April 2011, the parties modified the shared parenting plan so that
appellee was named the residential parent and appellant would enjoy visitation.
        {¶4}     In February 2012, appellee filed a petition for protection from abuse
with the Lawrence County Court in Pennsylvania alleging that appellant had
threatened her. At that time, the Lawrence County Court granted a temporary order
of protection, pending a further hearing.
        {¶5}     On March 7, 2012, appellant filed a motion in the Mahoning County
Domestic Relations court to terminate the shared parenting plan and name him as
the residential parent.
        {¶6}     The Lawrence County Court judge contacted the Mahoning County
court advising it that appellee had registered the trial court’s order with it and filed a
complaint for custody in Lawrence County.
        {¶7}     Based on the contact from the Lawrence County Court, the Mahoning
County court gave the parties the opportunity to brief the issue of whether Ohio was
an inconvenient forum to hear the case. And on April 26, 2012, the trial court issued
an order transferring this matter to Lawrence County. It found that Pennsylvania was
the more appropriate forum.
        {¶8}     Appellant filed a timely notice of appeal on May 25, 2012.
        {¶9}     Appellant now raises a single assignment of error, which states:

                 THE TRIAL COURT ERRED BY ABUSING THEIR [sic.]
        DISCRETION IN DETERMINING THE ISSUE OF INCONVENIENT
                                                                                -2-


       FORUM.

       {¶10} Appellant argues the trial court abused its discretion in finding that Ohio
was an inconvenient forum in which to hear this case. He claims that the court
erroneously relied on an allegation of domestic violence, as there was no proven
domestic violence. He further contends that the amount of time the child has resided
outside of Ohio is inapplicable because the child lived in Ohio for a longer amount of
time and the distance between Mahoning County, Ohio and Lawrence County,
Pennsylvania is negligible. Appellant next argues that the court erred in finding that
the parties agreed to Pennsylvania having future jurisdiction when they agreed to the
April 2011 shared parenting plan. He asserts the court could have just as easily
concluded the parties agreed to Ohio having future jurisdiction. Finally, appellant
contends Mahoning County could have handled the matter more expeditiously since
it had all of the previous evidence and had a detailed knowledge of the case history.
Instead, appellant asserts, Lawrence County is starting from scratch. He claims that
because Mahoning County has handled this case from its inception in 2010, it is
more familiar with it.
       {¶11} The     purpose   of   the   Uniform   Child   Custody   Jurisdiction    and
Enforcement Act (UCCJEA) is to avoid conflicts between different states involving
child custody cases. Ohio codified the UCCJEA in R.C. 3127.01 through R.C.
3127.53. The UCCJEA's intent was to ensure that a state court would not exercise
jurisdiction over a child custody proceeding if a court in another state was already
exercising jurisdiction over the child in a pending custody proceeding.        Rosen v.
Celebrezze, 117 Ohio St.3d 241, 2008-Ohio-853, 883 N.E.2d 420, ¶20-21.
       {¶12} On appeal, we will only reverse a trial court's decision to exercise
jurisdiction pursuant to the UCCJEA if the court committed an abuse of discretion. In
re N.R., 7th Dist. No. 09-MA-85, 2010-Ohio-753, ¶12. Abuse of discretion connotes
more than an error of judgment; it implies that the trial court's attitude was arbitrary,
unreasonable, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219,
450 N.E.2d 1140 (1983).
                                                                                  -3-


       {¶13} Pursuant to R.C. 3127.21(A):

       A court of this state that has jurisdiction under this chapter to make a
       child custody determination may decline to exercise its jurisdiction at
       any time if it determines that it is an inconvenient forum under the
       circumstances and that a court of another state is a more convenient
       forum. The issue of inconvenient forum may be raised upon motion of a
       party, the court's own motion, or at the request of another court.

       {¶14} In considering whether it is an inconvenient forum, the court shall
consider whether it is appropriate for a court of another state to exercise jurisdiction.
R.C. 3127.21(B). In making this determination, the court shall consider all relevant
factors, including:

       (1) Whether domestic violence has occurred and is likely to continue in
       the future and which state could best protect the parties and the child;
       (2) The length of time the child has resided outside this state;
       (3) The distance between the court in this state and the court in the
       state that would assume jurisdiction;
       (4) The relative financial circumstances of the parties;
       (5) Any agreement of the parties as to which state should assume
       jurisdiction;
       (6) The nature and location of the evidence required to resolve the
       pending litigation, including the testimony of the child;
       (7) The ability of the court of each state to decide the issue
       expeditiously and the procedures necessary to present the evidence;
       (8) The familiarity of the court of each state with the facts and issues in
       the pending litigation.

R.C. 3127.21(B).
       {¶15} In rendering its decision in this case, the trial court analyzed all of the
                                                                              -4-


statutory factors in detail.
       {¶16} As to the first factor dealing with domestic violence, the court noted the
following. Appellee filed a petition for protection from abuse in the Lawrence County
Court on February 17, 2012. In her petition, appellee alleged that appellant told their
son he had purchased a gun and to tell his mother and her boyfriend that a “storm
was coming.”      Appellee also alleged that appellant had previously threatened to
shoot her and previously abused her.           The Lawrence County Court issued a
temporary protection order that day. The matter remained pending in that court.
Appellant denied these allegations.        The court found that because there was a
current protection order currently in effect in Pennsylvania, that state was the best
state to protect appellee and the child.
       {¶17} As to the second factor regarding the length of time the child has
resided outside of Ohio, the court noted that the child is 15 years old. He began
residing in Pennsylvania in June 2011, a ten-month period up to that time. He is
enrolled in the Mohawk School District. The Court noted that a child’s home state is
defined as the state in which a child lived with a parent for at least six consecutive
months immediately preceding the commencement of child custody proceedings.
Thus, the court concluded that Pennsylvania is the child’s home state.
       {¶18} As to the third factor concerning the distance between the two courts
involved, the trial court stated that neither party claimed that the distance between
Mahoning County and Lawrence County posed any obstacles. It pointed out that
appellee stated the distance between the two courthouses was 20 miles.
       {¶19} As to the fourth factor addressing the relative financial circumstances of
the parties, the court noted that neither party offered evidence as to their income.
But from the past court records, the trial court found appellant earned $38,115.00 per
year as an elevator inspector and appellee was currently unemployed with her last
yearly salary being $17,000.00. Thus, the court found a disparity in the parties’
incomes.
       {¶20} As to the fifth factor regarding any agreement the parties may have
                                                                                  -5-


made as to which state should assume jurisdiction, the court stated there did not
appear to be any agreement. But the court found persuasive appellee’s argument
that one could infer that when the parties negotiated their modified shared parenting
plan in April 2011, they agreed the child would become a Pennsylvania resident in
June 2011, and as a resident the child would be subject to Pennsylvania jurisdiction.
       {¶21} As to the sixth factor dealing with the nature and location of the
evidence required to resolve the pending litigation, the court noted the child has lived
in Pennsylvania since June 2011 and attends school in Pennsylvania.              It further
noted that when considering a motion to reallocate parental rights and
responsibilities, two of the factors a court must consider are the child’s interaction
with the child’s parents, siblings, and any other person who may significantly affect
the child’s best interest and the child’s adjustment to home, school, and community.
The court concluded that since the child resides in Pennsylvania, a majority of the
evidence would stem from that state.
       {¶22} As to the seventh factor addressing the ability of the court of each state
to decide the issue expeditiously and the procedures necessary to present the
evidence, the court noted that appellant alleged the Lawrence County Court has
shown it does not act expeditiously because it did not hold a hearing within 60 days
of appellee’s motion. But the court noted that no evidence was presented to support
this allegation and appellant did not give a reason as to why continuances were
granted.
       {¶23} As to the eighth factor concerning the familiarity of the court of each
state with the facts and issues in the pending litigation, the court pointed out the
parties were divorced in Mahoning County in 2010. They reached an agreement and
the matter did not proceed to trial. In 2011, the parties appeared before the court
regarding parental rights and responsibilities.        Once again, they reached an
agreement and the matter did not proceed to trial. Therefore, the court concluded,
other than the provisions set forth in the parties’ agreed judgment entries, it did not
have any greater familiarity with the parties’ past history of parenting the child.
                                                                               -6-


       {¶24} The court concluded by noting that after the parties modified their
shared parenting plan in April 2011, to provide for the child to live with appellee, the
child now lives in Pennsylvania, attends school in Pennsylvania, and other than
having parenting time with appellant in Ohio, the majority of his life is in
Pennsylvania.      Thus, the court found Ohio was an inconvenient forum and
Pennsylvania was the more appropriate forum.
       {¶25} Appellant makes several attacks on the trial court’s judgment.
       {¶26} He asserts the court relied upon an allegation of domestic violence. But
it does not appear that the court did so. In fact, the court specifically noted that
appellee made “allegations” against appellant and that appellant “vehemently denies”
the allegations.
       {¶27} Appellant further asserts the court failed to consider that the child lived
in Ohio longer than he lived in Pennsylvania. The court found, however, that the
child has spent from June 2011 to the present living in and attending school in
Pennsylvania. Consequently, evidence of the child’s current home life, school, and
community involvement would all focus on Pennsylvania.
       {¶28} Appellant next claims the court erred in finding that the parties agreed
to Pennsylvania having future jurisdiction when they agreed to the most recent
shared parenting plan. The court did not make this exact finding. In fact, the court
stated: “There does not appear to be any agreement as to which state should
assume jurisdiction.” But it did go on to find appellee’s argument “persuasive” that it
could be inferred that when the parties negotiated their modified shared parenting
plan, they agreed that the child would become a Pennsylvania resident, and as a
resident he would be subject to Pennsylvania jurisdiction.
       {¶29} Lastly, appellant contends Mahoning County could have handled the
matter more expeditiously since it had a detailed knowledge of the case history. On
the contrary, the court found that the Mahoning County Court was no more familiar
with this case than the Lawrence County Court. It noted that no trials were ever held
here because the parties reached settlement agreements on the only two occasions
                                                                                -7-


they had matters pending in the court.          Thus, the court was never given the
opportunity to hear any evidence in this case and the case was only before it for two
years.
         {¶30} In sum, the court spent a great deal of time going into a detailed
analysis of each of the eight statutory factors. It found several factors weighed in
favor of Pennsylvania being the more convenient forum including the facts that
Pennsylvania has already issued a temporary protection order (R.C. 3127.21(B)(1)),
Pennsylvania is considered the child’s home state (R.C. 3127.21(B)(2)), and the child
resides in and attends school in Pennsylvania, thus most of the evidence in this case
is in Pennsylvania (R.C. 3127.21(B)(6)).       The court did not find that any factors
weighed in favor of Ohio being the more convenient forum. We cannot find that the
court misapplied the factors as appellant suggests. Based on the above, the trial
court did not abuse its discretion in finding Ohio to be an inconvenient forum in this
case.
         {¶31} Accordingly, appellant’s sole assignment of error is without merit.
         {¶32} For the reasons stated above, the trial court’s judgment is hereby
affirmed.

Vukovich, J., concurs.

Waite, J., concurs.